E            ORNE               GENERAL
                                    QbF %-EXAS

PRICE   DANIEL


                                      March    7, 1950


        Hon. J. M. Williams                    Opinion No. V-1016.
        County Auditor
        Tarrant County                         Re:   Compensation      of County Tax
        Fort Worth, Texas                            Assessor-Collector       for assess-
                                                     ing and collecting    taxes for
                                                     Water Control and Improve-
        Dear   Sir:                                  ment District.

                       You have requested the opinion of this office as to the
        amount of compensation        which should be paid the Tax Assessor          and
        Collector    of Tarrant County for assessing       and collecting    taxes for
        Tarrant County Water Control and Improvement               District     No.  1.
        From the correspondence,          brief and opinion which have been sub-
        mitted in connection with your request we have gathered the follow-
        ing facts.    On February     10, 1949, pursuant to the provisions       of Ar-
        ticle 7880-33,    V.C.S..   Tarrant County Water Control and Improve-
        ment District No. 1 entered into a contract for assessing             and col-
        lecting the District’s     taxes.    Under the terms of the contract the
        Assessor-Collector        of Tarrant County was to assess       and collect
        the taxes due the District for the years 1949 and 1950.            He was to
        be Raid the maximum amount permitted by Article              7880-33,    being
        $1,800    per year for the assessment       of taxes and $1,500 for collect-
        ing and accounting for said taxes.        In making remittance      to the Dis-
        trict of taxes collected     up to the date of such remittance,       the Asses-
        sor-collector     deducted therefrom      the rates of compensation       pko-
        vided by Articles     3937 and 3939, V.C.S.,     instead of the rates provid-
        ed by the contract,     on the assumption     that the amendment of these
        two articles by the Slst Legislature        had the effect. of changing the
        amount of compensation        to which he was entitled.     The amount so
        withheld exceeds the amount due under the contract by $1,116.93.
        You request our opinion as to the legality of the Assessor-Collac-
        tor ‘8 action in withholding this additional amount.

                      Senate Bill 211, Acts 51st Leg., R.S. 1949, ch. 448, pm
        829, made several     changes in Articles     3937 and 3939,     The amount
        of compensation    previously  allowed by these articles respectively
        for assessing   and collecting  State and county taxes was increased;
        however, there was no increase in the amounts provided for assess-
        ing and collecting   taxes in “all drainage districts,     road districts,
        or other p&Eitical subdivisions     of the county.“’ Nevertheless,      it is
        asserted   that the overall purpose of the bnT was to increase         the corn-
        pensation of assessors     and collectors    “in line with almost universal
        &crease    in pay rates for personal services”;       that Section 4 of Senate
Hon. J. hf. WZIUsm8,    Page 2 (V-1016)



Bill 211 repeals all laws or parts of laws in conflict therewith; that
Article  7880-33    is effectively repealed by Senate Bill 211 and that
the Assessor-Collector        must be compensated  as provided by Arti-
cles 3937 and 3939.

             In order for Articles    3937 and 3939, either before or
after their most recent amendment,       to be in any wise applicable
or determinative   of the amount of compensation       to be paid for as-
sessing and collecting    the taxes of the Tarrant County Water Cone
trol and Improvement     District No. 1, such District would have to
fall within the provisions   for “drainage districts,     road districts,
or other political subdivisions    of the county , . . “.

               We are of the opinion that neither of these articles     is
applicable    to the Tarrant County Water Control and Improvement
District No. 1. The Tarrant County Water Control and Improve-
ment District was organized and functions under the provisions           of
Chapter 3A, Title 128, V.C.S.       These statutory  provisions   were en-
acted in pursuance to and in furtherance      of Section 59a of Article
XVI of the Constitution     of Texas which section declares     that such
districts   “shall be governmental    agencies and bodies politic and
corporate.”

            In Willagy County Water Control and Improvement    Dist.
No. 1 v. Abendroth,   144 T    320 1mW     2d 936 (1944), the Su-
preme Court said [at page’%7):    ’    ’ ’

             “Irrigation  districts,  navigation districts,  levee
      and improvement      districts, and like political subdivi-
      sions created under Section 59a of Article XVI of the
      Constitution,   and statutes enacted thereunder carrying
      out the nurnoses    of such constitutional  nrovision.   are




We think it plain that since the Tarrant County Water Control and
Improvement    District No. 1 is a “political subdivision of the State”
and “stand8 upon the same footing as counties” it cannot come with-
in a provision which by its own terms is limited to subdivisions     of
counties.

             The question here presented is closely related to and
in many respects    identical with the one decided in the case of Burk-
hart v. Brazoria   River Harbor Nav. D&t., 42 S.W.2d 96 (Tex. civ.
App. 1931).   It was held in this cast ethatrticle   3937 did not im-
.     -




Hon. J. M. Williams,     Page 3 (V-1016)




pliedly repeal Section 29 of Article        8263, V.C.S.,   which authorized
the navigation and canal commissioners           to fix the amount of com-
pensation to be paid for assessing       the District’s    taxes.  The court
pointed out that Article     3937 is a part of the general statutes fixing
generally   the fees to be paid officers and fixing the compensation
for assessing    taxes in political subdivisions      of the county; whereas
Article   8263, Section 29, was a part of a particular        and complete
act in reference    to the creation,   government      and operation of navi-
gation districts   alone.   Such districts,    said the court, are not “po-
litical subdivisions    of the county” and are not included within that
term.

             In the instant case the Tarrant County Water Control
and Improvement     District No. 1 is not a “political subdivision     of
the county”; and the amendment of Articles          3937 and 3939 therefore
had no effect on Article    7080-33,   which is a part of a particular    and
complete act in reference     to the creation,    government and opera-
tion of water control and improvement        districts.   You are therefore
advised that the Assessor-Collector       is entitled to only such com-
pensation as was expressly      stipulated in the contract.


                                   SUMMARY

             The amendment of Articles     3937 and 3939, V.C.S.,
      by S.B. 211, Acts 51st Leg., R.S. 1949, ch. 448, p. 829,
      did not impliedly repeal Article   7880-33,  V.C.S., and the
      Assessor-Collector   of taxes for Tarrant County Water
      Control and Improvement    District No. 1 is entitled to
      only such compensation   as was stipulated in the contract
      executed pursuant to Article   7880-33.

                                       Yours   very   truly,

                                        PRICE DANIEL
                                       Attorney General


APPROVED:                              -,
                                            Mrs.   Marietta    McGreg 4 Creel
W. V. Geppert                                                         Assistant
Taxation Division

Charles D. Mathews
Executive Assistant


MMC/rnwb